NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-JAN-2021
                                            07:56 AM
                                            Dkt. 58 ODMR
                         NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                  JOHN Y. SUZUKI AND LOLA L. SUZUKI,
                         Plaintiffs-Appellants,
                                   v.
             JOHN MOWRY dba TOWN & COUNTRY BUILDERS, LLC,
                           Defendant-Appellee


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CIVIL NO. 1RC17-1-3158)


              ORDER DENYING MOTION FOR RECONSIDERATION
      (By:    Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the "Motion For Reconsideration
of the Summary Disposition Order Filed by the Intermediate Court
of Appeals on 12/29/2020" (Motion for Reconsideration) by
Plaintiffs-Appellants John Y. Suzuki and Lola L. Suzuki,
proceeding pro se, and the record in this case,
          IT IS HEREBY ORDERED THAT the Motion for
Reconsideration is denied.
          DATED: Honolulu, Hawai#i, January 12, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge